Tara~   ATTORNEY            GENERAI~
                       OF    TEXAS
                   AUITHN.   %?lCXAS   78711




Honorable Kenneth D. Gaver, M.D.       Opinion No. Ii-1037
Commissioner, Texas Department
  of Mental Health and Mental          Re: Authority of community
  Retardation                          centers to purchase real
Box 12668, Capitol Station             property.
Austin, Texas 78711

Dear Dr. Gaver:

     YOU have,requested our opinion concerning the authority
of community centers for mental health and mental retardation
services to purchase real property. Article 5547-203, V.T.C.S.,
provides in part:

          Sec. 3.09. Each participating local agency
          may contribute lands, buildings, facilities,
          personnel and funds for the administration
          of the various programs and services of a
          community center.

          Sec. 3.10. A community center may accept
          gifts, grants, and donations of money, per-
          sonal property and real property for use in
          the administration of its programs and ser-
          vices.

          Sec. 3.11. A community center may construct
          buildings and facilities.

Thus, a community center is not expressly authorized to pur-
chase'real property; its express authority is limited tom the
acceptance of gifts, grants, or donations.  See Attorney General
Opinions C-668 (1966); C-646 (1966). We do not believe that
the power to purchase real property may be implied from arti-
cle 5547-203, for it is not "necessarily implied . . . or . . .
inherent or indispensable to its . . . existence."  Balls y.
Texarkana Water Corp., 127 S.W. 1068, 1070 (Tex. Civx-
1910, no writ); Walling v. Kimbrough, 365 S.W.2d 941 (Tex. Civ.
APP. -- Eastland 1963), aff'd., 371 S.W.Zd 691 (Tex. 1963).




                             P- 4275
Honorable Kenneth D. Gayer, M.D. - Page 2 (H-1037)



     The Legislature has considered and rejected legislation
which would expressly authorize community centers to purchase
real property. Senate Bill No. 350, 65th Leg., Senate Bill
No. 204, 64th Leg. In light of the statutory language and
the failure of the Legislature to amend such language, in our
opinion community centers do not have authority to purchase
real property.
                            SUMMARY

             Community centers for mental health and
             mental retardation services do not have
             statutory authority to purchase real
             property.
                                      ery truly yours,



                                               P
                                               eneral of Texas

APPROVED:




DAVID   M.   KENDALL, First Assistant




c. ROBERT HEATH, Chairman
Opinion Committee

jst




                               p. 4276